The opinion of the court was delivered by
Mr. Ohiee Justice SimpsoN.
The respondent filed the petition below, claiming dower in certain lands situate in Richland County, of which she alleged her husband, the late Theodore Stark,, had been seized during coverture. The petition was heard by the Probate Court for said county, and upon the close of poetitioner's testimony, the defendant moved to dismiss the petition on the ground that petitioner had not shown seizin in Theodore Stark, and, even if she had, that she had proved herself out of court. This motion was granted with costs. The petitioner appealed to the Circuit Court. The appeal was heard by his honor, Judge Fraser, who reversed the judgment of the Probate Court, and remanded the case for such further proceedings as might be proper. To this decree defendant excepted.
The case was then heard a second time before the Probate Coui’t upon the testimony of the former case by the plaintiff and additional testimony introduced, by the defendant. The probate judge again dismissed the petition, finding, “as matter of fact, that the petitioner is not entitled to dower in the land of Dennis Watson, the defendant.” From this judgment an appeal was again taken by the petitioner to the Circuit Court, which was heard at the October term of the court by his honor, Judge Wallace, who sustained the claim of the petitioner for dower, and for rents and profits, remanding the case for such further proceedings as might be necessary.
Now the cause comes to this court upon exceptions by defendant from both decrees.
*221The exceptions to the decree of Judge Fraser assign error: I. Because bis honor held certain declarations of Theo. Stark and H. P. Green to James Davis and his reply, as to Stark’s possession, &c., admissible. II. Because his honor held that the evidence of possession in Theodore Stark was sufficient prima facie to support petitioner’s claim. III. Because he held that deeds from Taylor, executor, to Theodore Stark, from Theodore Stark to R. W. Gibbes, and from Gibbes to Lucy P. Green, had been in existence and had been lost, or alleged to have been lost. And IV. Because that'he admitted the testimony of Davis as to the contents of these deeds, said testimony having been admitted below without objection, as stated by his honor.
The decree of Judge Wallace is excepted to on the following grounds: I. Because his honor held that Judge Fraser had reversed the judgment of the Probate Court on the ground that the petitioner had' made out a prima facie case, whereas it is submitted that he reversed it because the probate judge should have required the defendant to go on with his testimony, at the close of the plaintiff’s testimony, instead of dismissing the case at that stage. II. Because his honor erred in holding that the existence, loss, and contents of a renunciation of dower had not been proved. III. Because his honor erred in holding that the preponderance of testimony showed that the land in which the dower was claimed was a part of a tract once in the possession of demandant’s husband. IV. Because his honor held that the case, as made by the demandant in the first trial before the Probate Court, stood unaffected by defendant’s evidence in the second trial, and that Judge Fraser had held the evidence sufficient, in the absence of countervailing evidence, to entitle the demandant to dower. And V. Because his honor held that demandant w'as entitled to dower, ■&c., and that he reversed the decree of the Probate Court on a question of fact involving the credibility of witnesses.
The first exception to the decree of Judge Fraser raises a question of fact, to wit, whether the evidence of petitioner had shown such possession in her husband as to entitle her prima facie to dower. It is hardly necessary to refer to authority for the position, that a demandant in dower is not required to make out a complete chain of title in her husband, and that all that she is *222expected or required to do is to show possession by her husband during the coverture, which will be sufficient unless it is overthrown by disproving title by the defendant. In other words, proof by the demandant of possession in her husband during coverture makes out her case in the first instance, and at the end, too, unless the defendant has shown the absence of title in such husband. This is elementary law. Judge Fraser said that he thought the evidence of possession was sufficient to make out a prima facie case. We concur in this opinion. Next exception relates to the declarations of Theodore Stark and H. P. Green to James Davis, &c. This is admitted in appellant’s argument to be an abstract question, as the testimony objected to was never offered at the hearing (we suppose the second hearing). It, therefore, need not be considered.
3d, 4th. As to the testimony of James Davis in reference to the existence, loss, and contents of certain deeds mentioned in this exception. It is sufficient to say, in reference to this exception, that the testimony in question was offered and received without objection by the defendant. This is stated by the judge, and we find no objection noted in the “Case.” Such being the fact, the exception is not properly before us.
Next in order is the consideration of the exceptions to the decree of Judge Wallace. The first seems to us to be inconsistent with exception 1 herein to the decree-of Judge Fraser. That exception assigned error to Judge Fraser, because he held that the evidence of possession in Theodore Stark was sufficient to support the claim of dower. And now Judge Wallace’s-decree is excepted to because he construed the decree of Judge Fraser in the same way. Judge Fraser evidently thought that the evidence of the petitioner yjas prima facie sufficient, and on that account he ruled that the probate judge was .in error in dismissing the case without hearing from the defendant, and he, therefore, remanded it, to give the defendant an opportunity to make his defence. That defence has since -been made, and, in the opinion of Judge Wallace,'the case made by the demandant in the first hearing stands unaffected by the evidence of the defence. He, therefore, decreed, in accordance with the opinion of Judge Fraser as to the prima facie case made at the first hearing, that the *223demandant was entitled to dower. Whether the demandant’s prima facie case had been affected by the subsequent defence, was a question of fact, and we cannot say that the manifest weight of the evidence is against the finding of the Circuit Judge on that subject.
The questions raised in several of the other exceptions to this last decree seem to be questions of fact, such as, that his honor erred in holding that defendant’s testimony was insufficient to establish the existence, loss, and contents of a renunciation of dower, and that the preponderance of the testimony was in favor of demandant, showing that the land in which dower is claimed tvas a part of the tract once in possession of demandant’s husband. We cannot disturb these findings under the settled rule in such cases. The remaining exceptions are too general, failing, as they do, to raise any specific question.
In the argument of appellant, a distinction is pointed out and contended for between the powers of the Circuit Court on appeals from the Probate Court, and the powers of this court on appeals to it. Even admitting the distinction contended for, yet the rule laid down in Black v. White (13 S. C., 38) precludes the idea of the findings of the Probate Court being absolutely conclusive upon the Circuit Court upon appeal. The court said in that case: “The Circuit Court ought not to disturb the findings of the Probate Court on questions of fact of that nature [that is, where the witness had been before that court, &c.], unless clear ground is afforded for that purpose.” Here the court below thought that clear ground had been afforded, and we are of the same opinion. The petitioner was not required to make out a complete chain of titles in her husband. As we said at the outset, she was only required to show possession during the coverture. This being done, her claim was perfect until the defendant disproved title. The probate judge, notwithstanding the evidence of possession, decreed against her, although no sufficient evidence had been offered by the defendant disproving title.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed. Let this judgment be certified to the Probate Court for Richland County.